DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on March 3, 2021 is acknowledged.  Claims 10-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for Claim 23 recites a method claim and is not the same, and is different from the pending claims 1-9, and 24-28 that only recite a product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 newly recites “An article comprising a container”, “an inert atmosphere within the container” and “that the container is closed from the ambient atmosphere”, and is not taught by the instant specification.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, is/are rejected 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2001/0001796 (hereinafter referred to as Lynch) in view of U. S. Patent Application Publication No. 2009/0275770 (hereinafter referred to as Kim).
Lynch in the abstract, and in [0013]-[0019], discloses the claimed compound and discloses the metal compound general formula I, wherein the M1 is the metal from main group IV (i.e., the claimed Sn), and R2, R3, R4, can each be dialkyl amino i.e., it includes N(CH3)3, and R1 can include C1-C10 alkyl and includes the 
The difference between the claims and Lynch is that Lynch does not disclose that the compound is in a container with an inert atmosphere, and closed from the ambient atmosphere.
Kim, in [0030], and [0031], discloses the use of organotin compounds that is in a container (Schlenk flask) and closed from the ambient and within the Schlenk is an inactive argon atmosphere.
Therefore, it would be obvious to a skilled artisan to modify Lynch by placing the organotin compound in a container (flask) as taught by Kim because Lynch does not teach that the organotin compound is placed in an open atmosphere and Kim, in [0016], teaches that organo tin compounds are highly volatile compounds and that every experiment was performed under argon (inert) atmosphere in a Schlenk line ([0030]).
Claim(s) 1-3, is/are rejected 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 8,454,928 (Dussarrat) in view of U. S. Patent Application Publication No. 2009/0275770 (hereinafter referred to as Kim).

Dussarrat, in col 3, lines 25-30,in col 7, lines 18-24, discloses a tin compound source of the general formula SnRx(NR1R2)4-x, wherein R, R1, and R2 are at least linear or branched carbon C1-C6, i.e., R can be isopropyl, tert-butyl, methyl, ethyl etc., and R1 and R2 can be methyl and is the claimed compound of claim 1 and can include the other alkyl ligands as recited in claims 2-3, and is in at least the claimed mole percent (one tin source).
The difference between the claims and Dussarrat is that Dussarrat does not disclose that the compound and the container with an inert atmosphere in it, and that the container is closed from the ambient atmosphere.

Therefore, it would be obvious to a skilled artisan to modify Dussarrat by placing the organotin compound in a container (flask) as taught by Kim because Dussarrat, in col 3, lines 23-26, discloses that the organotin compound is in a reactor (container) and Kim, in [0016], teaches that organo tin compounds are highly volatile compounds and that every experiment was performed under argon (inert) atmosphere in a Schlenk line or in a glove box ([0030]).
Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 6,271,329 (hereinafter referred to as Kristen) in view of U. S. Patent Application Publication No. 2009/0275770 (hereinafter referred to as Kim).
1 is a Group IVA metal i.e., Sn,  and R2, R3, R4, can each be dialkyl amino wherein the alkyl can be 1-10 carbon atoms i.e., it includes N(CH3)3, and R1 can be a C1-C10 alkyl and includes the claimed isopropyl, methyl, ethyl, tert-butyl, tert-amyl and combinations of them in the compound (is at least in the claimed mole percent) (claims 1-3).
The difference between the claims and Kristen is that Kristen does not disclose that the compound and the container with an inert atmosphere in it, and that the container is closed from the ambient atmosphere.
Kim, in [0030], and [0031], discloses the use of organotin compounds that is in a container (Schlenk flask) and closed from the ambient and within the Schlenk is an inactive argon atmosphere.
.
Claim(s) 1-5, 7, 24-28, is/are rejected under 35 U. S. C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0251354 (hereinafter referred to as Marechal) in view of U. S. Patent Application Publication No. 2009/0275770 (hereinafter referred to as Kim). 
Marechal, in [0025], discloses the claimed tin amide of claim 1, and discloses the tin compound of the formula Sn(NR1R2)a(NR3)b(R4)c which includes the claimed compound, wherein R4 can be an isopropyl or tert-butyl or methyl or ethyl, and b includes 0, i.e., the dialkyl amino with a=3, includes the 1, R2) can have from about 1 carbon to 20 carbon atoms, and includes methyl, ethyl, tert-butyl, tert-amyl and combinations thereof (claims 1-3, 24-25).  Marechal in [0074] discloses the tin amide of the formula recited in the preceding sentence along with an organic solvent i.e., the tin amide being extracted with no other metal in the organic solvent and includes the claimed less than 100ppm metal contaminant by weight (claims 4, 5, 7). Marechal, in [0077], discloses that the organo tin amide in a solvent such as methanol (alcohol) (claims 26-27).  Marechal, in [0074], discloses organotin amide in a hexane solution (claim 28).
The difference between the claims and Marechal is that Marechal does not disclose that the compound and the container with an inert atmosphere in it, and that the container is closed from the ambient atmosphere.

Therefore, it would be obvious to a skilled artisan to modify Marechal by placing the organotin compound in a container as taught by Kim because Marechal in [0074], discloses that the organotin amide is in a bottle (container) and Kim, in [0016], teaches that organo tin compounds are highly volatile compounds and that every experiment was performed under argon (inert) atmosphere in a Schlenk line or in a glove box ([0030]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-9, 24-28, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,714 (U.S. PG Publication No. 20200064733, hereinafter referred to as Meyers ‘714). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20, of Meyers ‘714, in light of its specification fully encompasses claims 1-9, 24-28, of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's Remarks filed in an RCE, filed November 2, 2021, with respect to the 35 U.S. C. 102 rejections made in the previous office action and the obviousness type double patenting rejection 
With respect to applicant’s argument that Lynch does not specifically teach the claimed formula recited i.e., (CH3)2CHSn(N(CH3)2)3 , Lynch, in the abstract, paragraph nos. [0015]-[0019], and in claim 1 lines 5-21, discloses the same claimed metal compound that has the formula (formula I),     
    PNG
    media_image1.png
    56
    183
    media_image1.png
    Greyscale

wherein M1 is a metal of main group IV of the periodic table and includes Sn, R2, R3, and R4 can each be dialkylamino with 1-10 carbon atoms in the alkyl radical i.e., each of R2, R3, and R4 can easily be N(CH3)2, and R1 can include C1-C10 alkyl and includes the claimed isopropyl and thereby teaches the claimed formula.  Also nothing in the claims prohibits the compound from being a 20 group that comprises compounds such as 
    PNG
    media_image2.png
    113
    310
    media_image2.png
    Greyscale
wherein M3 is Sn and is the claimed alkyl-tin compounds as recited in claims 2-3.
With respect to applicant’s argument that Dussarrat does not teach the claimed specific formula, Dussarrat in col 3, teaches a compound that has the following formula, as disclosed below,

    PNG
    media_image3.png
    231
    682
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    311
    738
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    714
    media_image5.png
    Greyscale

and is the same claimed compound and further teaches the mixing of the metal compound of general formula I with the metallocene compound of formula wherein the R16 group of formula III is a tin alkyl compound and is the same claimed composition/compound.  With respect to applicant’s argument that Marechal does not disclose the claimed compound, Marechal, in [0025], discloses 

    PNG
    media_image6.png
    125
    303
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    147
    296
    media_image7.png
    Greyscale

And teaches the claimed compound as the precursor composition RSnX3 wherein X can be an amido group and in light of the application no. 16/674714’s specification is isopropyl tris(dimethylamido)tin, (i-PrSn(NMe.sub.2).sub.3) and is the same claimed compound and in light of the specification the precursor composition (compound) is maintained under argon in a Schlenk flask, and the rejection is therefore maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 8, 2022.